CONNOR, Judge
(concurring in part and dissenting in part):
I concur in Chief Judge Howell’s conclusion that the admission of Brooks’s prior forgery conviction constituted error. However, I respectfully disagree that the improper admission of this evidence was harmless.
The determination of whether an error is harmless depends on the particular circumstances of the case. State v. Reeves, 301 S.C. 191, 193, 391 S.E.2d 241, 243 (1990). “No definite rule of law governs this finding; rather the materiality and prejudicial character of the error must be determined from its relationship to the entire case.” Id. at 193-94, 391 S.E.2d at 243.
‘Whether the improper introduction of [prior bad act] evidence is harmless requires us to look at the other evidence admitted at trial to determine whether the defendant’s ‘guilt is conclusively proven by competent evidence, such that no other rational conclusion could be reached.’ ” State v. Berry, 332 S.C. 214, 220, 503 S.E.2d 770, 773 (Ct.App.1998) (quoting State v. Parker, 315 S.C. 230, 234, 433 S.E.2d 831, 833 (1993)); see State v. Parker, 315 S.C. 230, 433 S.E.2d 831 (1993) (admission of unrelated prior bad act evidence was not reversible error *147where there was overwhelming evidence of guilt and, therefore, its admission was harmless beyond a reasonable doubt); Reeves, 301 S.C. at 194, 391 S.E.2d at 243 (Error is harmless when it could not reasonably have affected the result of the trial.).
Under the facts of this case, I cannot find the error harmless beyond a reasonable doubt. Although Brooks’s inconsistent statements concerning the check may have given rise to an inference of guilt,1 Brooks presented witnesses which corroborated her explanation that the check was for repayment of a loan to Blanche Thomas. Brooks’s mother, Frances Brooks, testified Thomas gave her a check in October or November of 1996 for repayment of a loan. She stated Thomas had borrowed approximately $70 from her the year before'. One week after receiving the check, she gave the check to her daughter and instructed her to cash it in order to pay for some medication. Albert Williams, Brooks’s boyfriend, testified that at some point in November of 1996, Thomas gave Brooks’s mother a check. Alphonzo Brooks, Brooks’s brother, testified Thomas had visited his mother’s home. He further stated Thomas gave his mother a check.
Because Brooks’s conviction is based on circumstantial evidence, and the testimony of the State’s witnesses and Brooks’s witnesses is conflicting, I cannot conclude the evidence of guilt was overwhelming. Moreover, I cannot find that reference to Brooks’s prior forgery did not affect the result of the trial. In *148my opinion, reference to the prior forgery was especially prejudicial and damaging to Brooks’s credibility given that it was the same offense for which Brooks was being tried. State v. Campbell, 317 S.C. 449, 451-52, 454 S.E.2d 899, 901 (Ct.App.1994) (“When the prior bad acts are ‘strikingly similar to the one for which the appellant is being tried, the danger of prejudice is enhanced.’ ” (quoting State v. Gore, 283 S.C. 118, 121, 322 S.E.2d 12, 13 (1984))).
For these reasons, I do not believe the error in admitting evidence of Brooks’s prior forgery can be considered harmless. See State v. Jenkins, 322 S.C. 414, 472 S.E.2d 251 (1996) (improper admission of evidence of prior burglaries in defendant’s trial for grand larceny and first-degree burglary was not harmless error where testimony was clearly prejudicial and the other evidence of defendant’s guilt was not overwhelming); Berry, 332 S.C. at 221-22, 503 S.E.2d at 774 (improper admission of prior bad act evidence was not harmless error where evidence of guilt was not overwhelming and credibility was crucial to the defense case); see also Reeves, 301 S.C. at 194, 391 S.E.2d at 243 (“Error which substantially damages the defendant’s credibility cannot be held harmless where such credibility is essential to his defense.”). Accordingly, I would reverse Brooks’s conviction and remand for a new trial.

. The majority cites State v. Scott, 330 S.C. 125, 497 S.E.2d 735 (Ct.App.1998), to support the proposition that Brooks’s inconsistent statements give rise to an inference of guilt. Scott, however, is distinguishable from the instant case. On appeal, Scott challenged his conviction for breach of trust with fraudulent intent on the ground the trial judge erred in denying his motion for.a directed verdict. This Court affirmed the conviction, finding there was sufficient evidence to submit the case to the jury. This evidence included Scott’s apparently false explanation for missing bank deposits his employer claimed were misappropriated by Scott. Although I agree that Scott’s inconsistent statements could be considered evidence of guilty knowledge and intent which would be sufficient to submit the case to the jury, this is not the procedural posture of the instant case. Here, we are required to decide whether Brooks’s guilt is conclusively proven by competent evidence, such that no other rational conclusion can be reached. In light of this standard, I do not believe an inference of guilt based on Brooks's inconsistent statements is sufficient to find Brooks’s guilt is the only rational conclusion that can be reached from the evidence presented.